EXAMINER’S AMENDMENT/COMMENT
This Office Action is in response to the amendment filed 7/13/21.  As requested, the specification and claims 1-3, 7-12, 14-16 and 18-20 have been amended.  Claims 1-3, 5-12 and 14-20 are pending, claims 4 and 13 have been cancelled.
The drawings filed 7/13/21 has been received and made of record.
In response to amendment, the objections to the drawings, specification, and the 112(b) rejection of claims 8 and 15 have been withdrawn.
The 102(a)(1) rejections of claims 1, 2, 6, 7 and 9 as being anticipated by Zerr et al. have been withdrawn in light of the present amendment, the 103 rejection of claim 5 as being unpatentable over Zerr et al. in view of Davis et al. has been withdrawn in light of the present amendment to claim 1, the 103 rejection of claims 10-12, 14 and 16 as being unpatentable over Zerr et al. in view of Gaylord has been withdrawn in light of the present amendment to claim 10, and the 103 rejection of claim 17 as being unpatentable over Zerr et al. in view of Gaylord and in further view of Davies has been withdrawn in light of the present amendment to claim 10.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-3, 5-11 and 14-20 are allowed.
The following is an examiner’s statement of reasons for allowance: note the reasons indicating allowable subject matter in the Non-Final Rejection of 4/5/21.  
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Verkade et al. discloses an ankle brace comprising a wrap and a support.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KIM M LEWIS whose telephone number is (571)272-4796. The examiner can normally be reached Monday -Friday 5:30 am -11:30 am.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alireza Nia can be reached on (571)270-3076. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is 





/KIM M LEWIS/Primary Examiner, Art Unit 3786